Case 7:19-cv-00217 Document 1-2 Filed on 06/21/19 in TXSD Page 1 of 40




                          EXHIBIT 1
      Case 7:19-cv-00217 Document 1-2 Filed on 06/21/19 in TXSD Page 2 of 40



                               IN THE UNITED STATES DISTRICT COURT
                               FOR THE SOUTHERN DISTRICT OF TEXAS
                                        MCALLEN DIVISION


 JAVIER GUTIERREZ AND                                        §
 NALLELY PEREZ,                                              §
                               Plaintiffs ,                  §
                                                             §             CASE NO. _______________
 v.                                                          §
                                                             §
 STATE FARM LLOYDS                                           §
                               Defendant.                    §


                                 INDEX OF MATTERS BEING FILED
                               AND LIST OF ALL COUNSEL OF RECORD



          Defendant State Farm Lloyds (“Defendant”) submits this Index of Matters Being Filed and List of

All Counsel of Record pursuant to Local Rule 81 of the United States District Court for the Southern

District of Texas. Pursuant to the Local Rule 81, the following items are being filed with the Notice

of Removal filed by Defendant:

          1.      Index of Matters Being Filed and List of All Counsel of Record;

          2.      Copies of all executed process, pleadings asserting causes of action and all orders signed

                  by the state judge as follows:

                  A.      Plaintiffs’ Original Petition, filed May 17, 2019 (attached as Exhibit 1-A);

                  B.      Service to Defendant on May 23, 2019 (attached as Exhibit 1-B);

                  C.      Defendant’s Original Answer, filed June 14, 2019 (attached as Exhibit 1-C);

          3.      A copy of the state court docket sheet (attached as Exhibit 1-D).




Index of Matters Being Filed                                                                             1 of 2
      Case 7:19-cv-00217 Document 1-2 Filed on 06/21/19 in TXSD Page 3 of 40



The parties’ respective attorneys are as follows:

          A.        ATTORNEYS FOR PLAINTIFF:

                    Omar Ochoa
                    State Bar No. 24079813
                    OMAR OCHOA LAW FIRM
                    121 N. 10th St.
                    McAllen, Texas 78501
                    (956) 630-3266 – Phone
                    oochoa@omarochoalaw.com

          B.        ATTORNEYS FOR DEFENDANT:

                    Elizabeth Sandoval Cantu
                    Fed. ID No. 310028/State Bar No. 24013455
                    RAMÓN | WORTHINGTON, PLLC
                    900 Kerria Ave.
                    McAllen, Texas 78501
                    (956) 294-4800 - Phone
                    ecantu@ramonworthington.com
                    ATTORNEY IN CHARGE FOR DEFENDANT

                    Of Counsel:
                    Sofia A. Ramon
                    Fed. ID No. 20871/State Bar No. 00784811
                    Dan K. Worthington
                    Fed. ID No. 15353/State Bar No. 00785282
                    Sarah A. Nicolas
                    Fed. ID No. 32122/State Bar No. 24013543
                    Stephen W. Bosky
                    Fed. ID No. 3076205/State Bar No. 24087190
                    RAMÓN | WORTHINGTON, PLLC
                    900 Kerria Ave.
                    McAllen, Texas 78501
                    (956) 294-4800 - Phone
                    efile@ramonwothington.com


Dated: June 21st, 2019.




Index of Matters Being Filed                                               2 of 2
Case 7:19-cv-00217 Document 1-2 Filed on 06/21/19 in TXSD Page 4 of 40




                        EXHIBIT 1-A
      Case 7:19-cv-00217 Document 1-2 Filed on 06/21/19 in TXSD Page 5 of 40Electronically Submitted
                                                                                 5/17/2019 3:47 PM
                                                                                                                   Hidalgo County Clerk
                                                                                                     Accepted     by:   Cassandra Mora

                                                                        CL-1 9-2749-E
                                        CAUSE NUMBER

JAVIER GUTIERREZ              AND NALLELY                  §            IN   THE COUNTY COURT
PEREZ                                                      §
Plaintiffs,                                                §
                                                           §
VS.                                                        §           AT LAW NO.
                                                           §
STATE FARM LLOYDS                                          §
Defendant.                                                 §           HIDALGO COUNTY, TEXAS


        PLAINTIFFS’ ORIGINAL PETITION AND                             REQUEST FOR DISCLOSURE


TO THE HONORABLE JUDGE OF SAID COURT:

        NOW COME, JAVIER GUTIERREZ AND NALLELY PEREZ (hereinafter referred t0 as
(“PLAINTIFFS”), and ﬁle             their       Original Petition against       DEFENDANT, STATE FARM

LLOYDS, and would respectfully show the                   Court the following:


                                                 I.              Discovery

        Pursuant t0 Rule 47 of the Texas Rules 0f Civil Procedure,                PLAINTIFFS      seek damages 0f


monetary      relief   0f $100,000 0r   less.   Speciﬁcally,     PLAINTIFFS      seek damages of monetary relief


of n0 more than $75,000.00.          PLANTIFFS             intend t0 conduct discovery pursuant to a Level 2


Discovery Control Plan.

                                          II.              Service of Process


        STATE FARM LLOYDS may                         be served With process by serving citation and a copy 0f


this Original Petition       by Certiﬁed Mail Return Receipt Requested on               its   agent for service    at:



                                                  7th St. Ste.
Corporation Service Company, 211 E.                              620, Austin, Texas 78701.
    Case 7:19-cv-00217 Document 1-2 Filed on 06/21/19 in TXSD Page 6 of 40Electronically Submitted
                                                                               5/17/2019 3:47 PM
                                                                                                                           Hidalgo County Clerk
                                                                                                               Accepted   by:   Cassandra Mora
                                                         CL-19-2749-E

          STATE FARM LLOYDS                   is   in the business    of providing insurance in the State 0f Texas.


The insurance business done by               STATE FARM LLOYDS               in   Texas includes, but     is   not limited t0


the following:


     1.         The making and          issuing 0f contracts 0f insurance With the           PLAINTIFFS;

     2.         The taking or receiving 0f               application for insurance, including the          PLAINTIFFS’

                application for insurance;


     3.         The receiving           or    collection     of premiums,          commissions,       membership        fees,


                assessments, dues or other consideration for any insurance or any part thereof,


                including any such consideration 0r payments from the                    PLAINTIFFS;

     4.         The issuance 0r delivery 0f contracts 0f insurance to                 residents 0f this state or a person


                authorized to d0 business in this            state,   including the   PLAINTIFFS;

     5.         The adjusting and inspection 0f PLAINTIFFS’ insurance                       claims;


     6.         Making insurance coverage                decisions;


     7.         Taking part in making insurance coverage decisions; and

     8.         Making representations             to   PLAINTIFFS      as being an agent for an insurance         company

                with authority to       make coverage        decisions;


                                               III.       Jurisdiction   and Venue

          Venue of this   action   is   proper in       HIDALGO County, Texas because the policy at issue was

issued and delivered in     HIDALGO            County, Texas; the property insured            is   situated in   HIDALGO

County, Texas; PLAINTIFFS’ losses occurred in                    HIDALGO County, Texas, and all 0r part 0f the

events   made   the basis 0f this lawsuit and giving rise t0             PLAINTIFFS’ claims and causes 0f action

occurred in   HIDALGO       County, Texas.
     Case 7:19-cv-00217 Document 1-2 Filed on 06/21/19 in TXSD Page 7 of 40Electronically Submitted
                                                                                5/17/2019 3:47 PM
                                                                                                                  Hidalgo County Clerk
                                                                                                      Accepted   by:   Cassandra Mora
                                                   CL-19-2749-E

                                                       IV.       Facts


          STATE FARM LLOYDS                  and/or   its   agents committed the actions alleged against


PLAINTIFFS         in this petition.     PLAINTIFFS own          the property located at       22020 Sharp Rd.,

Edinburg, Texas 78542 With Policy # 83-BA-F913-6; Claim# 53-7313-T65.                                STATE FARM

LLOYDS provided coverage t0 the PLAINTIFFS                    for such building, personal property,       and other

matter.   During the term 0f said policy, PLAINTIFFS sustained covered losses                    in the   form 0f a

storm event on 0r about June 20, 2018 in               HIDALGO          County, and water damages resulting


therefrom, including        damage   to the architectural ﬁnishes       of the property.   PLAINTIFFS promptly

reported losses to     STATE FARM LLOYDS              pursuant to the terms 0f the insurance policy.          As       a


result,   PLAINTIFFS’ property         sustained damage, including the cost of destruction and restoration


of the property necessary to access and ﬁx the damaged areas. These are covered damages under

PLAINTIFFS’         insurance policy with          STATE FARM LLOYDS.                 PLAINTIFFS have been

damaged     in   an amount in excess 0f the        minimum     jurisdictional limits of this Court, including


injuries sustained as a result       0f having conduct business during the pendency 0f               STATE FARM

LLOYDS’S         conduct.


                                              V.       Conditions Precedent


          A11 conditions precedent have been waived by the insurance company, have been


performed by the      Plaintiffs, 0r   have otherwise been satisﬁed. Despite these          facts,   STATE FARM

LLOYDS       has failed and refused t0 pay the        PLAINTIFFS         a just amount in accordance with their


contractual obligations, agreements, and representations. Moreover, Defendant’s claims that the


Plaintiffs did not   comply with       the contract are barred   by waiver, based 0n Defendant’s breach and

noncompliance With the material terms 0f the insurance contract. Generally, when one party                         t0


contract    commits material breach, the other party               is    discharged 0r excused from further
      Case 7:19-cv-00217 Document 1-2 Filed on 06/21/19 in TXSD Page 8 of 40Electronically Submitted
                                                                                 5/17/2019 3:47 PM
                                                                                                                              Hidalgo County Clerk
                                                                                                              Accepted       by:   Cassandra Mora
                                                  CL-19-2749-E

performance. Mustang Pipeline C0., Inc.              v.   Driver Pipeline C0. Ina, 134 S.W.3d 195, 196 (TeX.


2004)

                                              VI. Breach 0f Contract


          PLAINTIFFS           purchased     an   insurance         policy        With      STATE FARM LLOYDS.

PLAINTIFFS’ property was damaged by                  the storm      and water damage,          all   of which are covered


under the insurance policy.              STATE FARM LLOYDS                  has denied and/or delayed payment 0f


PLAINTIFFS’ covered             claims.   STATE FARM LLOYDS                   has n0 reasonable basis for denying,


delaying, or failing t0 pay         PLAINTIFFS’ claims        for   damages.       STATE FARM LLOYDS knew or

should have       known     that there   was no such reasonable        basis to deny, delay, and fail t0                pay such

claims.   The conduct 0f STATE            FARM LLOYDS was irresponsible and unconscionable. STATE
FARM LLOYDS            took advantage of the PLAINTIFFS’ lack of sophistication in insurance and


construction matters t0 a grossly unfair degree.                  STATE FARM LLOYDS                   has,   by   its   conduct,


breached    its   contract With the       PLAINTIFFS. The conduct of STATE                        FARM LLOYDS                has


proximately caused the injuries and damages t0 the PLAINTIFFS.


                               VII.      Second Cause 0f Action:           DTPA Violations

          PLAINTIFFS          are “consumers” entitled t0 relief under the Texas Deceptive Trade


Practices—Consumer Protection Act (“DTPA”). By                       its   conduct outlined above,           STATE FARM

LLOYDS       has engaged in the following Violations of the                 DTPA         Which, together and separately,


have been a producing cause 0f PLAINTIFFS’ damages:


(a)       STATE FARM LLOYDS made                          false   representations         about   PLAINTIFFS’             rights,


          remedies,     and obligations under the policies                   at    issue.    These statements were a

          misrepresentation 0f the insurance policies and their beneﬁts in Violation of §§ 17.46(b)(5),


          (7), (12)   and   (14),   Texas Business   & Commerce Code;
      Case 7:19-cv-00217 Document 1-2 Filed on 06/21/19 in TXSD Page 9 of 40Electronically Submitted
                                                                                 5/17/2019 3:47 PM
                                                                                                                    Hidalgo County Clerk
                                                                                                        Accepted   by:   Cassandra Mora
                                                     CL-19-2749-E

(b)       STATE FARM LLOYDS’S                    actions constitute an unconscionable course of conduct


          entitling the     PLAINTIFFS        to relief   under §17.50(a)(1),   (2), (3),   and   (4)   0f the Texas


          Business     & Commerce Code;

(C)       STATE FARM LLOYDS                  failed t0 disclose information t0 the      PLAINTIFFS concerning

          the nature and extent of their insurance policy,              which was known by           STATE FARM

          LLOYDS         at the   time for the purpose of inducing       PLAINTIFFS      into transactions    which

          they would not have otherwise entered in Violation of section 17.46(b)(9) and (23), Texas


          Business and      Commerce Code;

(d)       As     described above,         STATE FARM LLOYDS             violated Chapter 541, Texas Insurance


          Code, entitling the       PLAINTIFFS       to relief   under section 17.50(a)(4), Texas Business and


          Commerce Code.

          STATE FARM LLOYDS                    took advantage of PLAINTIFFS’ lack 0f knowledge in


construction and insurance claims processes, misrepresented losses covered under the insurance


policy,   and     failed t0 disclose pertinent information regarding            damages     t0 the   PLAINTIFFS’

property.        STATE FARM LLOYDS                  conduct as described herein was a producing cause of


damages     t0   PLAINTIFFS         for   Which they now    sue.   The conduct of the   STATE FARM LLOYDS

was more than just a mistake, and was done “knowingly” and/or                    “intentionally,” as those terms


are derived      by   statute.   Because of that,   STATE FARM LLOYDS may be                subject to liability for


additional     damages under the Texas Deceptive Trade Practices Act. PLAINTIFFS seek an award

0f additional damages under the              DTPA    in   an amount not t0 exceed three times the amount 0f


economic damages.
      Case 7:19-cv-00217 Document 1-2 Filed on 06/21/19 in TXSD Page 10 of 40Electronically Submitted
                                                                                  5/17/2019 3:47 PM
                                                                                                                         Hidalgo County Clerk
                                                                                                           Accepted     by:   Cassandra Mora
                                                      CL-19-2749-E

                                          VIII.     Unfair Insurance Practices


STATE FARM LLOYDS                   failed to    inform   PLAINTIFFS of material          facts,   such as the true scope


0f damage and cost t0         repair.   STATE FARM LLOYDS                 failed t0 properly process claims        and have

misrepresented material facts t0 the             PLAINTIFFS. STATE            FARM LLOYDS has failed t0 address
all   damage    to the property     and   its   contents causing further      damage     to the   PLAINTIFFS.      Further,


STATE FARM LLOYDS                   has intentionally failed t0 fully investigate the loss; failed t0 properly


convey   all   information t0       PLAINTIFFS; and has              intentionally ignored   damages     to the dwelling.


PLAINTIFFS’ property               suffered from covered losses and                 damages of which     STATE FARM

LLOYDS         is   fully aware.   STATE FARM LLOYDS                   has concealed damage        known by   it   t0 exist.


STATE FARM LLOYDS                   has   known about covered storm and water damages                   but has failed t0


perform proper testing and concealed                  facts   from PLAINTIFFS about the damages, ignoring

PLAINTIFFS’           plea for help.      STATE FARM LLOYDS                    has failed t0 warn      PLAINTIFFS 0f

consequential        damage   t0 their property.


         By its conduct outlined above, STATE FARM LLOYDS committed unfair practices in the

business of insurance prohibited by Chapter 541, Texas Insurance Code, and the statutes, rules and


regulations incorporated therein.               STATE FARM LLOYDS                    committed the following        acts in


Violation of Texas Insurance            Code and Texas Administrative Code:

(1)      STATE FARM LLOYDS failed t0, with good faith, effectuate a prompt, fair, and equitable

         settlement 0f the         PLAINTIFFS’ claims once              liability   became reasonable    clear (Tex. Ins.


         Code Ann. 541.060(a)(2)(A); TeX.                     Ins.   Code Ann. 542.003(b)(4); 28           TAC      section


         21.203(4));


(2)      STATE FARM LLOYDS                       failed to provide        promptly to     PLAINTIFFS       a reasonable


         explanation 0f the basis in the policy, in relation t0 the facts 0r applicable law, for denial
      Case 7:19-cv-00217 Document 1-2 Filed on 06/21/19 in TXSD Page 11 of 40Electronically Submitted
                                                                                  5/17/2019 3:47 PM
                                                                                                              Hidalgo County Clerk
                                                                                                  Accepted   by:   Cassandra Mora
                                             CL-19-2749-E

         of the claim or for the offer of a compromise settlement of the claim (Tex.           Ins.   Code Ann.

         541.060(a)(3); 28    TAC   section 21.203(9));


(3)      STATE FARM LLOYDS              refused t0 pay a claim Without conducting a reasonable


         investigation With respect t0 that claim (Tex. Ins.      Code Ann.   541.060(a)(7);      TAC    section


         2120305));

(4)      STATE FARM LLOYDS breached its            duty 0f good faith and     fair   dealing at   common law;

(5)      STATE FARM LLOYDS              failed t0 adopt   and implement reasonable standards for the

        prompt investigation of claims      arising under the insurer’s policies (Tex. Ins.           Code Ann.

         542. 003(b)(3); 28   TAC   section 21.203(3));


(6)      STATE FARM LLOYDS            compelled PLAINTIFFS         t0 institute a suit t0 recover     an amount


         due under a policy by offering substantially     less than the   amount ultimately recovered        in a


         suit   brought by the policyholder (Tex.    Ins.   Code Ann. 542.003(b)(5); 28           TAC    section


         21.203(6);


(7)      STATE FARM LLOYDS violated the Prompt Payment 0f Claims Statute (28 TAC section

         21.203(18));


(8)      STATE FARM LLOYDS              committed the following unfair methods 0f competition or

         deceptive acts or practices in the business of insurance in Violation 0f Texas Insurance


         Code and the Texas Administrative Code       by:


         (a)      STATE FARM LLOYDS           made, issued 0r circulated 0r caused        t0   be made, issued

                  0r circulated an estimate, illustration, circular 0r statement misrepresenting With


                  respect to the policy issued or to be issued:


                  (i)    the terms of the policy; and/or


                  (ii)   the beneﬁts 0r advantages promised       by   the policy.
    Case 7:19-cv-00217 Document 1-2 Filed on 06/21/19 in TXSD Page 12 of 40Electronically Submitted
                                                                                5/17/2019 3:47 PM
                                                                                                                           Hidalgo County Clerk
                                                                                                           Accepted       by:   Cassandra Mora
                                                      CL-19-2749-E

        (b)       STATE FARM LLOYDS made an untrue statement of material fact (Tex. Ins. Code

                  Ann. 541.060(a)(1); 28           TAC     section 21.203(1));


        (c)       STATE FARM LLOYDS                      failed to state a material fact necessary t0           make    other


                  statements     made        not misleading, considering the circumstances under Which


                  statements were made; and


        (d)       STATE FARM LLOYDS made                        statements in a manner that           would mislead a

                  reasonably prudent person to a false conclusion 0f material                 fact.



        (e)       STATE FARM LLOYDS refused to make a settlement offer under applicable ﬁrst-

                  party coverage on the basis that other coverage           may be available 0r that third parties

                  are responsible for the         damages    suffered, except as   may be     speciﬁcally provided in


                  the policy (Tex. Ins.         Code Ann     541.060(a)(5); 28   TAC   section 21.203(1          1);



STATE FARM LLOYDS’S                   conduct as described herein was a producing cause of damages to


PLAINTIFFS,       for   Which they now         sue.


                        IX.      Breach 0f the Duty 0f Good Faith and Fair Dealing

        From and        after the    time the PLAINTIFFS’ claims were presented to                      STATE FARM

LLOYDS,       liability t0   pay the claims      in accordance with the terms      of insurance policies referenced


above has been reasonably           clear.   Despite there being n0 basis whatsoever 0n which a reasonable


insurance     company would have             relied to   deny and/or delay payment      for   PLAINTIFFS’              claims,


STATE FARM LLOYDS                refused to accept the claims in totality and pay the            PLAINTIFFS             as the


policy required. At that time,           STATE FARM LLOYDS knew                    or should have        known by          the


exercise ofreasonable diligence that their liability            was reasonably clear. STATE FARM LLOYDS

failed t0 conduct a reasonable         and proper inspection of the claims and refused                t0 rely   on the    true


facts, resorting instead t0     producing       faulty,   incomplete and biased reasons t0 avoid paying a valid
      Case 7:19-cv-00217 Document 1-2 Filed on 06/21/19 in TXSD Page 13 of 40Electronically Submitted
                                                                                  5/17/2019 3:47 PM
                                                                                                                              Hidalgo County Clerk
                                                                                                                Accepted   by:   Cassandra Mora
                                                   CL-19-2749-E

claim. This constitutes failing to handle or process the                 PLAINTIFFS’ claims              in   good   faith,   an


afﬁrmative duty placed on        STATE FARM LLOYDS,                 as expressly stated          by    the Texas     Supreme

Court in Vail    v.   Texas   Farm Bureau, 754 S.W.2d 129                at   135 (TeX. 1988). Through the actions


described above,      STATE FARM LLOYDS               breached     its   duty t0 deal fairly and in good faith With


the   PLAINTIFFS. STATE           FARM LLOYDS’S               breach was a proximate cause of the losses,


expenses and damages suffered by the PLAINTIFFS, for which they sue.


                 X.       Texas Insurance Code 542, Subchapter                  B   Delay   in   Payment

         PLAINTIFFS gave prompt             notice 0f their claims to           STATE FARM LLOYDS. STATE

FARM LLOYDS has engaged in unfair settlement claims practices, as discussed above and denied
and/or has delayed payment 0n            PLAINTIFFS’       claim.        STATE FARM LLOYDS’S                     reliance     0n

reports and estimates     from   its   adjusters   and investigating adjusters has been “merely pretextual”

and unreasonable.      STATE FARM LLOYDS’S                investigation and use 0f adjusters’ reports                 was an

“outcome-oriented”        investigation.     STATE FARM LLOYDS                        failed      t0   comply With the

requirements 0f Chapter 542 listed herein:


         (a)     Failing to pay        PLAINTIFFS’ claim within 60 days 0f receiving                      all   0f the items,


                  statements, and forms required         by   the insurer t0 secure ﬁnal proof of loss, 0f the


                 acceptance 0r     rej ection    of a claim; and


         (b)     Failing t0 request        all   0f the items, statements and forms the                   STATE FARM

                 LLOYDS reasonably believed at the time would be required from PLAINTIFFS to

                 pay the claim Within 15 days         after receiving notice         0f the claim.


         Pursuant to Texas Insurance Code Chapter 542, Subchapter B,                        PLAINTIFFS           are entitled


to recover     from   STATE FARM LLOYDS                 the statutory penalty of            5%    plus the interest rate
     Case 7:19-cv-00217 Document 1-2 Filed on 06/21/19 in TXSD Page 14 of 40Electronically Submitted
                                                                                 5/17/2019 3:47 PM
                                                                                                                            Hidalgo County Clerk
                                                                                                            Accepted       by:   Cassandra Mora
                                                   CL-19-2749-E

determined under Section 304.003, Finance Code, 0n                       all   amounts due 0n PLAINTIFFS’ claims,

together with attorney’s fees, for which they            now      sue.


                                                        XI.


        PLAINTIFFS        allege that as t0 any terms, conditions, notices, 0r requests under the


insurance contract,   PLAINTIFFS have substantially complied and/or is excused.                       In the alternative,


PLAINTIFFS make the allegation ofwaiver and/or estoppel as t0                           every defense 0r exclusion plead


by   STATE FARM LLOYDS              as t0     any exclusion, condition, or defense pled by                STATE FARM

LLOYDS, PLAINTIFFS would show that:

           1.   The    clear   and unambiguous language 0f the policy provides coverage for dwelling

                damage caused by storm and water damage, including                          the cost of access to     ﬁx   the


                damaged        areas.   Any   other construction of the language of the policy                 is    void as


                against public policy;


           2.   Any    other construction and          its   use by      STATE FARM LLOYDS                violates section


                541 and 542 0f the Texas Insurance Code and are void as against public policy;


           3.   Any    other construction violates Art. 17.50 of the Texas Business and                       Commerce

                Code,    is   unconscionable, was procured by fraudulent inducement, and                        is   void as


                against public policy;


           4.   Any    other construction         is   otherwise void as against public policy,               illegal,     and

                violates state    law and administrative rule and regulation;

           5.   The adoption 0f any other construction                           constitutes   wrongful 0r bad           faith


                cancellation and/or refusal to          renew a portion of PLAINTIFFS’ predecessor policy

                with   STATE FARM LLOYDS.                    In this regard,      PLAINTIFFS would show that their

                insurance policy        was renewed uninterruptedly               for   many years; and



                                                             10
    Case 7:19-cv-00217 Document 1-2 Filed on 06/21/19 in TXSD Page 15 of 40Electronically Submitted
                                                                                5/17/2019 3:47 PM
                                                                                                                             Hidalgo County Clerk
                                                                                                             Accepted       by:   Cassandra Mora
                                                     CL-19-2749-E

              6.   The adoption 0f any other construction                 constitutes conduct in Violation 0f the laws


                   0f   this state, including section          541 and 542 0f Texas Insurance Code                is   void as


                   against public policy.


        If this    Court ﬁnds any ambiguity in the policy, the rules of construction 0f such policies


mandate the construction and interpretation urged by PLAINTIFFS. In the                               alternative,     STATE

FARM LLOYDS                is   judicially,     administratively,          or   equitably      estopped    from        denying

PLAINTIFFS’        construction 0f the policy coverage at issue.                To the   extent that the wording 0f such


policy does not reﬂect the true intent of               all   parties thereto,   PLAINTIFFS          plead the doctrine of


mutual mistake, requiring reformation.


                                              XII.   Exemplary Damages

        Plaintiffs      would    further   show   that the acts         and omissions of Defendant and          its     agents,


adjusters,    employees and/or representatives complained 0f herein were committed knowingly,

willfully, intentionally,       With actual awareness, and With the speciﬁc and predetermined intention


0f enriching said Defendant         at the   expense 0f the          Plaintiffs. In order to   punish said Defendant for


such unconscionable overreaching and to deter such actions and/or omissions in the future,


Plaintiffs    request exemplary damages pursuant t0                        17.50(b)(1) 0f the Texas Business and


Commerce Code and           §   541.152(b) 0f the Tex.         Ins.    Code.


                                                               XIII.


        WHEREFORE, PREMISES CONSIDERED, PLAINTIFFS                                             respectfully request this


Honorable Court for the following             relief:   That upon ﬁnal hearing and          trial   hereof, this Honorable


Court grant to the      PLAINTIFFS such relief as to Which they may show themselves justly                             entitled,


either at    law 0r   in equity; either general 0r special, including declaratory                    judgment, judgment


against the   STATE FARM LLOYDS for actual attorney’s fees, cost 0f suit, mental anguish, DTPA



                                                                11
    Case 7:19-cv-00217 Document 1-2 Filed on 06/21/19 in TXSD Page 16 of 40Electronically Submitted
                                                                                5/17/2019 3:47 PM
                                                                                                                Hidalgo County Clerk
                                                                                                   Accepted    by: Cassandra Mora
                                             CL-19-2749-E

Violations,   Texas Insurance Code Violations, statutory penalties, and pre-judgment and post-

judgment   interest, including judgment for additional        damages and punitive damage under the           facts


set forth in this or   any amended pleading in exceeding the minimal jurisdictional                 limits   of the


court.


                                           XIV.    Jury      Demand

         PLAINTIFFS       request that this Court empanel a jury to      sit   in the trial   of this matter. The


requisite jury fee Will   be paid as required by law.

                                     XV.    Requests for Disclosure

         Under Texas Rule 0f       Civil Procedure 194,        PLAINTIFFS       request that     STATE FARM

LLOYDS        disclose, within   50 days of the service 0f       this request, the   information or material


described in Texas Rule of Civil Procedure 194.


                                                  Respectfully submitted,



                                                  OMAR OCHOA LAW FIRM
                                                  121 N. 10th     St.

                                                  McAllen, Texas 78501
                                                  Telephone: (956) 630-3266


                                                  /s/   Omar Ochoa
                                                  OMAR OCHOA
                                                  State      Bar N0. 24079813
                                                  00ch0a@omarochoalaw.com
                                                  A TTORNE Y FOR PLAINTIFFS




                                                        12
Case 7:19-cv-00217 Document 1-2 Filed on 06/21/19 in TXSD Page 17 of 40Electronically Submitted
                                                                            5/17/2019 3:47 PM
                                                                                                           Hidalgo County Clerk
                                                                                               Accepted   by:   Cassandra Mora
                                         CL-19-2749-E

                                 Instructions     and Deﬁnitions

         “You”   0r “Your”      means   the party responding t0 requests.


         “The Policy” means the insurance policy              that is the basis     0f claims made against
         STATE FARM LLOYDS                in this lawsuit.


         “Insured Location” means the real property at the location described in the Policy
         declarations.


         “Dwelling” means the dwelling located              at the   Insured Location at the time 0f loss.


         “Other Structures” means any structures located               at the   Insured Location during that
         time that are set apart from the Dwelling by a clear space, including those connected
         only by a fence,      utility line, 0r similar   connection.


         “Other Damages” means debris removal, temporary repairs, trees and shrub
         removal, personal property removal and storage, loss 0f use and additional living
         expenses.


         “Personal Property” means any 0r          all   0f the personal property and business personal
         property that   is   the subj ect of the claims    made     against    STATE FARM LLOYDS           in
         this lawsuit.


         “Your Counsel” means the attorney 0r attorneys who                       are representing or   have
         represented you either With regard to the claim 0r in this               lawsuit.


         “The Claim” means the insurance claim made the basis 0f the breach 0f contract
         claim against   STATE FARM LLOYDS                  in this lawsuit.


         “Written Communication” means the conveyance 0f information by a writing,
         whether by letters, e-mails, memoranda, handwritten notes and/ or faxes.



         “Document” means           letters,   words 0r numbers 0r         their equivalent, set   down by
         handwriting, typewriting, printing, photostating, photographing,                    magnetic or
         electronic impulse, mechanical 0r electronic recording, or other                   form 0f data
         compilation. See Texas Rule 0f Evidence 1001                      (a).   “Document” speciﬁcally
         includes information that exists in electronic or magnetic form.


         “Witness Statement” means the statement 0f any person with knowledge ofrelevant
         facts, regardlessof When the statement was made, and is a (1) written statement
         signed 0r otherwise adopted 0r approved in writing by the person making it, or (2)
         a stenographic, mechanical, electrical, 0r other type ofrecording 0f a witness’s oral
         statement, 0r any substantially verbatim transcript of such recording. See Texas
         Rule 0f Civil Procedure 192.3(h).




                                                  13
Case 7:19-cv-00217 Document 1-2 Filed on 06/21/19 in TXSD Page 18 of 40Electronically Submitted
                                                                            5/17/2019 3:47 PM
                                                                                             Hidalgo County Clerk
                                                                                 Accepted   by:   Cassandra Mora
                                     CL-1 9-2749-E

   13.   “Date” means the exact date, month and year,     if ascertainable, or, if not, the best

         available approximation.


                                       INSTRUCTIONS

   1.    You     are requested to produce photographs, Video recordings and audio recordings
         that   were created or stored electronically.

   2.    Pursuant to Rule 196.4, you are requested to produce electronic 0r magnetic data
         responsive t0 the Request for Production below in tiff or pdf searchable format,
         including email, instant message and pdf forms 0f the documents.




                                           14
Case 7:19-cv-00217 Document 1-2 Filed on 06/21/19 in TXSD Page 19 of 40Electronically Submitted
                                                                            5/17/2019 3:47 PM
                                                                                                            Hidalgo County Clerk
                                                                                                Accepted   by:   Cassandra Mora
                                             CL-19-2749-E

                                         INTERROGATORIES


   Please identify any person you expect to call to testify the time of trail.


   ANSWER:

   Identify the persons involved in the investigation and handing 0f Plaintiffs’ claim for
   insurance beneﬁts arising from            damage during and include            a brief description 0f the
   involvement of each person identiﬁed, their employer, and date(s) of such involvement.


   ANSWER:

   If you   performed any investigative steps        in addition to   What   is   reﬂected in the claims ﬁle,
  please generally describe those investigative steps conducted                     by you 0r any 0f your
   representatives with respect to the facts surrounding the circumstances 0f the subject loss.
   Identify the persons involved in each step.


   ANSWER:

   Identify   by   date, author,   and   result the estimates, appraisals, engineering,      mold and   other
   reports generated as a result 0f your investigation.


   ANSWER:

   State the following concerning notice 0f claim          and timing 0f payment:

   a.The date and manner in which you received notice of the claim
  b. The date and manner in which you acknowledged receipt 0f the claim
  c. The date and manner in which you commenced investigation 0f the claim

  d. The date and manner in which you requested from the claimant all items, statements,

  and forms that you reasonably believed, at the time, would be required from the claimant
  e. The date and manner in which you notiﬁed the claimant in writing of the acceptance 0r

   rejection of the claim


   ANSWER:

   Identify   by   date,   amount and reason, the insurance proceed payments made by you                t0 the
   Plaintiffs.


   ANSWER:

   Has   Plaintiff” s   claim for insurance beneﬁts been    rej ected   0r denied? If so, state the reasons
   for denying the claim.


   ANSWER:

                                                    15
      Case 7:19-cv-00217 Document 1-2 Filed on 06/21/19 in TXSD Page 20 of 40Electronically Submitted
                                                                                  5/17/2019 3:47 PM
                                                                                                                    Hidalgo County Clerk
                                                                                                      Accepted     by:   Cassandra Mora
                                                CL-19-2749-E

         Please identify the written procedures 0r policies (including document(s) maintained in
         electronic form)     you maintained        for   your internal 0r third party adjusters t0 use in
         connection with handling property and casualty claims.


         ANSWER:

         When was      the date   you anticipated   litigation?


         ANSWER:

10.      From November        1,   2010             What documents (including those maintained
                                          t0 the present,
                                                                               Windstorm insurance
         electronically) relating to the investigation or handling 0f a claim for
        beneﬁts in Texas are routinely generated during the course 0f the investigation and
        handling 0f a claim by you (e.g. Investigation Reports; z-records; reserves sheet; electronic
        claims diary; a claims review report; team controversion report)?


         ANSWER:

11.      Have any documents            (including     those    maintained     electronically)      relating   to   the
         investigation or handling of Plaintiffs’ claims for insurance beneﬁts been destroyed or
         disposed 0f? If   so, please identify   what,     when and Why      the   document was destroyed, and
         describe your document retention policy.


         ANSWER:

12.      Do you   contend that the insured premises was damaged by ﬂood water, storm surge and/
         0r any excluded peril? If s0, state the general factual bases for this contention.


         ANSWER:

13.     D0 you contend that any act 0r omission by Plaintiffs’ voided, nulliﬁed, waived 0r
        breached the insurance policy in any way? If so, state the general factual bases for this
         contention.


         ANSWER:

14.      D0 you contend that the Plaintiffs’        failed to satisfy   any condition precedent 0r covenant of
         the policy in any   way?    If so, state the general factual bases for this contention.


         ANSWER:

15.      How is the performance        0f the adjusters involved in handling         Plaintiffs’   Claim evaluated?
         State the following:


         a.       what performance measures are used
        b.        describe your bonus 0r incentive plan           for adjusters



                                                          16
Case 7:19-cv-00217 Document 1-2 Filed on 06/21/19 in TXSD Page 21 of 40Electronically Submitted
                                                                            5/17/2019 3:47 PM
                                                                                             bHidglgo Cogntylsllerk
                                                                              A cce p te d    y:  assan ra ora
                                   CL-1 9-2749-E

   C.    have any listed in response to requests for production had a criminal record/record
         0f complaint with the Texas Department 0f Insurance, performed a Violation 0f
         company claim handling procedures

   ANSWER:




                                         17
   Case 7:19-cv-00217 Document 1-2 Filed on 06/21/19 in TXSD Page 22 of 40Electronically Submitted
                                                                               5/17/2019 3:47 PM
                                                                                                                       Hidalgo County Clerk
                                                                                                           Accepted   by:   Cassandra Mora
                                                    CL-19-2749-E

                                                          DEFINITIONS

          In the event   you object t0 any of the items requested, you are instructed t0 furnish all other
documents      t0   Which n0 obj ection is made. Also note that Rule 196.3(0) provides that a party shall
produce documents as they are kept in the usual course 0f business 0r shall organize and label
them to correspond With the categories in this request.

          Please be advised that the undersigned intends t0 use the documents you produce in
response to this request for production in any hearing or                  trial   of   this lawsuit.   TEX. R. CIV.   P.
193.7.


         1.         “You”   0r “Your”      means   the party responding t0 requests.


         2.         “The Policy” means the insurance policy              that is the basis     0f claims made against
                    STATE FARM LLOYDS                in this lawsuit.


         3.         “Insured Location” means the real property at the location described in the Policy
                    declarations.


         4.         “Dwelling” means the dwelling located              at the   Insured Location at the time 0f loss.


         5.         “Other Structures” means any structures located               at the   Insured Location during that
                    time that are set apart from the Dwelling by a clear space, including those connected
                    only by a fence,      utility line, 0r similar   connection.


         6.         “Other Damages” means debris removal, temporary repairs, trees and shrub
                    removal, personal property removal and storage, loss 0f use and additional living
                    expenses.


         7.         “Personal Property” means any 0r          all   0f the personal property and business personal
                    property that   is   the subj ect 0f the claims    made     against    STATE FARM LLOYDS            in
                    this lawsuit.


         8.         “Your Counsel” means the attorney 0r attorneys who                       are representing 0r   have
                    represented you either with regard to the claim or in this               lawsuit.


         9.         “The Claim” means the insurance claim made the basis 0f the breach 0f contract
                    claim against   STATE FARM LLOYDS                  in this lawsuit.


         10.        “Written Communication” means the conveyance 0f information by a writing,
                    whether by letters, e-mails, memoranda, handwritten notes and/ or faxes.



         11.        “Document” means           letters,   words 0r numbers 0r           their equivalent, set   down by
                    handwriting, typewriting, printing, photostating,                   photographing, magnetic or
                    electronic impulse, mechanical 0r electronic recording, 0r other                       form 0f data




                                                             18
Case 7:19-cv-00217 Document 1-2 Filed on 06/21/19 in TXSD Page 23 of 40Electronically Submitted
                                                                            5/17/2019 3:47 PM
                                                                                              Hidalgo County Clerk
                                                                                  Accepted   by:   Cassandra Mora
                                     CL-19-2749-E

         compilation. See Texas Rule 0f Evidence 1001           (a).   “Document” speciﬁcally
         includes information that exists in electronic or magnetic form.


         “Witness Statement” means the statement 0f any person With knowledge ofrelevant
         facts, regardlessof when the statement was made, and is a (1) written statement
         signed or otherwise adopted 0r approved in writing by the person making it, or (2)
         a stenographic, mechanical, electrical, 0r other type of recording 0f a witness’s oral
         statement, or any substantially verbatim transcript of such recording. See Texas
         Rule of Civil Procedure 192.3(h).

         “Date” means the exact date, month and year,      if ascertainable, 0r, if not, the best

         available approximation.


                                         INSTRUCTIONS

         You    are requested to produce photographs, Video recordings    and audio recordings
         that   were created or stored   electronically.


         Pursuant t0 Rule 196.4, you are requested t0 produce electronic 0r magnetic data
         responsive t0 the Request for Production below in tiff 0r pdf searchable format,
         including email, instant message and pdf forms 0f the documents.




                                              19
Case 7:19-cv-00217 Document 1-2 Filed on 06/21/19 in TXSD Page 24 of 40Electronically Submitted
                                                                            5/17/2019 3:47 PM
                                                                                                Hidalgo County Clerk
                                                                                    Accepted   by:   Cassandra Mora
                                           CL-19-2749-E

                      REQUESTS FOR PRODUCTION OF DOCUMENTS

   The claim and underwriting ﬁles from the home, regional, local ofﬁces, and third party
   adjusters/ adjusting ﬁrms regarding the claim that is the subject 0f this matter, including
   copies 0f the policy, ﬁle jackets, “ﬁeld” ﬁles and notes, and drafts 0f documents contained
   in the ﬁle.


   RESPONSE:

   The                                            and paper notes made by STATE FARM
          electronic diary, including the electronic
   LLOYDS’S       claims personnel, contractors, and third party adjusters/ adjusting ﬁrms
  relating t0 Plaintiff” s claims.


   RESPONSE:

   Your written procedures      0r policies (including document(s) maintained in electronic form)
                             0f storm claims and complaints made by policy holders in Texas
   that pertain t0 the handling
  from July 1, 2010 to date. If the party answering this request is an independent adjuster,
  produce the request documents for both the independent adjusting company and the party
   [carrier] that hired    you with   the respect t0 this claim.


   RESPONSE:

   The Operation Guides Which relate to the handling of claims in Texas in effect from July
   1, 2010 to date. If the party answering this request is an independent adjuster, produce the

   request documents for both the independent adjusting company and the party [carrier] that
   hired you With respect t0 this claim.


   RESPONSE:

   The adjusting and engineering   reports, notes, correspondence, estimates, appraisals,
  photographs and/or recordings prepared concerning Plaintiff’s underlying claims.

   RESPONSE:

   If   you dispute   the cause 0f the loss produce the engineering reports in your possession
   regarding damage to property within a one-mile radius of the Plaintiff” s insured property.


   RESPONSE:

   The   price guidelines that pertain t0 the handling of claims arising out of storm damage. In
   the event you utilize published guidelines 0r “offthe shelf” software, without modiﬁcation,
   as your price guidelines, you may respond by simply identifying by name, version, and/or
   edition the published guidelines you use.


   RESPONSE:

   The   Plaintiff’s ﬁle   from the ofﬁce 0f their insurance agent.

                                                  20
      Case 7:19-cv-00217 Document 1-2 Filed on 06/21/19 in TXSD Page 25 of 40Electronically Submitted
                                                                                  5/17/2019 3:47 PM
                                                                                                                     Hidalgo County Clerk
                                                                                                         Accepted   by:   Cassandra Mora
                                                   CL-19-2749-E

         RESPONSE:

         The information regarding weather and storm surge conditions 0n Which you                           relied in
         making decisions 0n the Plaintiffs’ claims.

         RESPONSE:

10.      The documents, manuals, and             training materials, including audio/ 0r Video tapes used in
         training, overseeing, or supervising             your personnel employed in adjusting property claims
         in    Texas and in effect from

         RESPONSE:

11.      “Pay sheet,” “Payment Log,” 0r            list   0f payments made 0n       Plaintiffs’ claim.   This includes
         all   indemnity, claim expenses, third party payments and billing statements.

         RESPONSE:

12.      The documents reﬂecting reserves applied                  t0 the subj ect claim.


         RESPONSE:

13.      For the past ﬁve years, the portions 0f the personnel ﬁle 0f the adjuster(s) involved in
         handling Plaintiffs' claim that pertain in disciplinary actions associated with claims
         handling, and performance under a bonus or incentive plan.


         RESPONSE:

14.      The managerial and          adjuster   bonus or incentive plan for managers responsible for storm
         claims in effect for the time period January         1, 2010 to date.



         RESPONSE:

15.      If a third party engineer evaluated the subject property, provide the                      correspondence
        between         STATE FARM LLOYDS                 insurer and third party adjuster and documents that
         show     the   number of other matters which the same engineers were retained by you
                                                         in                                                           t0
         evaluate others properties over the past ﬁve years.


         RESPONSE:

16.      Copies of any and     all   documents    that    you contend support any afﬁrmative defense, Which you
         allege applies t0 this action.


         RESPONSE:




                                                              21
Case 7:19-cv-00217 Document 1-2 Filed on 06/21/19 in TXSD Page 26 of 40




                         EXHIBIT 1-B
          Case 7:19-cv-00217 Document 1-2 Filed on 06/21/19 in TXSD Page 27 of 40




C/ -l
 csc                                                                                                                     null / ALL
                                                                                                     Transmittal Number: 19847452
Notice of Service of Process                                                                            Date Processed: 05/23/2019

Primary Contact:           State Farm Enterprise SOP
                           Corporation Service Company- Wilmington, DELAWARE
                           251 Little Falls Dr
                           Wilmington, DE 19808-1674

Entity:                                       State Farm Lloyds
                                              Entity ID Number 3461674
Entity Served:                                State Farm Lloyds
Title of Action:                              Javier Gutierrez vs. State Farm Lloyds
Document(s) Type:                             Citation/Petition
Nature of Action:                             Contract
Court/Agency:                                 Hidalgo County Court at Law, TX
Case/Reference No:                            CL-19-2749-E
Jurisdiction Served:                          Texas
Date Served on CSC:                           05/23/2019
Answer or Appearance Due:                     10:00 am Monday next following the expiration of 20 days after service
Originally Served On:                         CSC
How Served:                                   Certified Mail
Sender Information:                           Omar Ochoa
                                              956-630-3266

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com
Case 7:19-cv-00217 Document 1-2 Filed on 06/21/19 in TXSD Page 28 of 40




                         EXHIBIT 1-C
      Case 7:19-cv-00217 Document 1-2 Filed on 06/21/19 in TXSD Page 29 of 40Electronically Submitted
                                                                                  6/14/2019 5:03 PM
                                                                                                     Hidalgo County Clerk
                                                                                       Accepted by: Samantha Martinez


                                          CAUSE NO. CL-19-2749-E

 JAVIER GUTIERREZ AND                                           §             IN THE COUNTY COURT
 NALLELY PEREZ                                                  §
                                                                §
 v.                                                             §                   AT LAW NO. 5 OF
                                                                §
 STATE FARM LLOYDS                                              §            HIDALGO COUNTY, TEXAS



      DEFENDANT’S ORIGINAL ANSWER TO PLAINTIFFS’ ORIGINAL PETITION,
             REQUEST FOR DISCLOSURE, AND RULE 193.7 NOTICE



TO THE HONORABLE JUDGE OF THE COURT:

         NOW COMES STATE FARM LLOYDS, Defendant in the above styled and numbered

cause, and files this Original Answer to Plaintiffs’ Original Petition, and in support thereof would

respectfully show this Honorable Court the following:

                                                    I.
                                              GENERAL DENIAL

         Reserving the right to file other further pleadings, exceptions and/or denials, Defendant

generally denies each and every material allegation contained in Plaintiffs’ Original Petition, and

demands strict proof thereof in accordance with the laws and the Rules of Civil Procedure of the State

of Texas.

                                                          II.

                             DENIALS AND AFFIRMATIVE DEFENSES

1.       Defendant denies that notice and/or proof of loss or claim for damages has been given as

required by the Texas Insurance Code. Specifically, Plaintiffs have failed to provide notice as required

by TEX. INS. CODE §541.154 and §542A.003. Specifically, Plaintiffs sent State Farm a letter dated

March 8, 2019 that failed to comply with Section 542A.003(b) because (1) Plaintiffs failed to provide


Defendant’s Original Answer, Request for Disclosure, and Rule 193.7 Notice                            1
     Case 7:19-cv-00217 Document 1-2 Filed on 06/21/19 in TXSD Page 30 of 40Electronically Submitted
                                                                                 6/14/2019 5:03 PM
                                                                                                        Hidalgo County Clerk
                                                                                         Accepted by: Samantha Martinez


State Farm sufficient notice of the specific facts that give rise to Plaintiffs’ complaint instead reciting

general violations as set out by the Texas Insurance Code, (2) Plaintiffs do not specifically state their

damages, and also reserves the right to adjust those amounts at a later time and (3) Plaintiffs also failed

to provide the hourly rate and number of hours used to calculate incurred attorney’s fees as required

by TEX. INS. CODE §542A.003.

2.       State Farm Lloyds pleads the limitations on Plaintiffs’ possible recovery of attorney’s fees as

set forth in Sections 542A of the Texas Insurance Code and, in particular, that Plaintiffs not be

awarded any attorney’s fees under Section 542A.007(c), should it apply, or, alternatively, that any award

of attorney’s fees to Plaintiffs be limited to the lesser of the amounts set forth in Section

542A.007(a)(1), (2), or (3) should Section 542A.007(c) not apply. State Farm Lloyds further pleads all

other limitations on Plaintiffs’ possible recovery of attorney’s fees set forth elsewhere in Section 542A

of the Texas Insurance Code.

3.       Defendant pleads TEX. INS. CODE §542A.007(d) and asserts it was not provided, but was

entitled to, pre-suit notice regarding attorney’s fees and their method of calculation, as set out by TEX.

INS. CODE §542A.003(b)(2), at least 61 days before the date the action was filed by claimants, and thus

this Defendant seeks the Court deny any award of attorney’s fees to Plaintiffs, incurred after the date

the Defendant files this pleading with the Court.

4.       Plaintiffs also failed to timely provide the statutorily required notice to Defendant prior to

filing this lawsuit, as they failed to serve them with notice of the specific complaint and the amount

of actual damages and expenses, including attorney’s fees reasonably incurred in asserting the claim

against the other person. TEX. INS. CODE §541.154.

5.       Defendant denies Plaintiffs have performed the conditions precedent to bringing suit.

6.       Pursuant to Texas Rule of Civil Procedure 54, Defendant specifically denies it violated Chapter

541 of the Texas Insurance Code as alleged by Plaintiffs.


Defendant’s Original Answer, Request for Disclosure, and Rule 193.7 Notice                               2
      Case 7:19-cv-00217 Document 1-2 Filed on 06/21/19 in TXSD Page 31 of 40Electronically Submitted
                                                                                  6/14/2019 5:03 PM
                                                                                                       Hidalgo County Clerk
                                                                                        Accepted by: Samantha Martinez


7.       Pursuant to Texas Rule of Civil Procedure 54, Defendant specifically denies it violated Chapter

542 of the Texas Insurance Code as alleged by Plaintiffs.

8.       Pursuant to Texas Rule of Civil Procedure 54, Defendant specifically denies it knowingly

violated Chapter 541 or 542 of the Texas Insurance Code as alleged by Plaintiffs.

9.       Pursuant to Texas Rule of Civil Procedure 54, Defendant specifically denies it intentionally

violated Chapter 541 or 542 of the Texas Insurance Code as alleged by Plaintiffs.

10.      State Farm specifically denies that it has breached the policy of insurance issued to Plaintiffs

in any respect.

11.      State Farm specifically denies that Plaintiffs sustained a loss covered under their policy of

insurance.

12.      State Farm specifically denies that it has breached the duty of good faith and fair dealing in

any respect.

13.      State Farm specifically denies that any misrepresentations were made regarding the facts or

policy provisions relating to coverage under the policy issued by State Farm to Plaintiffs.

14.      State Farm specifically denies that it made any actionable misrepresentation to Plaintiffs.

15.      State Farm specifically denies that it knowingly and intentionally violated the Texas Deceptive

Trade Practices Act and the Texas Insurance Code.

16.      State Farm asserts that Plaintiffs cannot recover on any of Plaintiffs’ claims because any

damage allegedly suffered by Plaintiffs did not result from, and was not proximately caused by, any

wrongful conduct on the part of State Farm.

17.      Because Plaintiffs failed to satisfy one or more conditions precedent to recovery, Defendant

State Farm is excused from performing under the contract.

18.      Accordingly, Plaintiffs have no cause of action against Defendant for which relief can be

granted. Such failures include, but are not limited to the following: Plaintiffs failed to promptly notify


Defendant’s Original Answer, Request for Disclosure, and Rule 193.7 Notice                                 3
      Case 7:19-cv-00217 Document 1-2 Filed on 06/21/19 in TXSD Page 32 of 40Electronically Submitted
                                                                                  6/14/2019 5:03 PM
                                                                                                       Hidalgo County Clerk
                                                                                         Accepted by: Samantha Martinez


Defendant about some or all of the alleged damages, Plaintiffs have specifically failed to prove their

alleged damages are losses covered under the policy and/or they have failed to segregate the portion

of their alleged damages that are covered from the portion that is not covered.

19.      State Farm asserts Plaintiffs cannot recover on any of Plaintiffs’ claims because any damage

allegedly suffered by Plaintiffs in connection with the complained-of transaction was caused by

Plaintiffs’ own negligence and/or lack of due diligence.

20.      Plaintiffs’ causes of action also fail because there exists a bona fide and legitimate dispute

between State Farm and Plaintiffs with regard to the legal construction of certain policy provisions

and exclusions and the nature, extent and cause of damages.

21.      State Farm specifically denies that liability was reasonably clear.

22.      Defendant further pleads that Plaintiffs are unable to establish by clear and convincing evidence

that Defendant acted with malice; therefore, under Section 41.001(7) of the Texas Civil Practices and

Remedies Code, Plaintiffs are not entitled to exemplary and/or punitive damages. See, e.g., Smith v.

O’Donnell, 288 S.W. 3d 417, 423-424 (Tex. 2009); see also Dillard Department Stores, Inc. v. Silva, 148

S.W. 3d 370, 373-374 (Tex. 2004); Universal Services Co. v. Ung, 904 S.W. 2d 638, 640-641 (Tex. 1995).

23.      Further, to any extent Plaintiffs seek any recovery of exemplary and/or punitive damages in

this action, the same violates Article I, § 13 of the Texas Constitution and the Eighth Amendment of

the United States Constitution and violates the rights of Defendant to substantive and procedural due

process as provided in Article 1, § 19 of the Texas Constitution and the Fifth and Fourteenth

Amendments of the United States Constitution. See Cooper Industries, Inc. v. Leatherman Tool Group, Inc.,

532 U.S. 424, 433-434 (2001); see also BMW Corp. of N. America, Inc. v. Gore, 517 U.S. 559, 562 (1996).

Moreover, as a matter of state and federal constitutional law and sound public policy, any findings

supporting an award of exemplary damages must be based on clear and convincing evidence, not a

mere preponderance of the evidence. Cf. TEX. CIV. PRAC. & REM. CODE ANN. § 41.003 (2014)


Defendant’s Original Answer, Request for Disclosure, and Rule 193.7 Notice                                4
      Case 7:19-cv-00217 Document 1-2 Filed on 06/21/19 in TXSD Page 33 of 40Electronically Submitted
                                                                                  6/14/2019 5:03 PM
                                                                                                         Hidalgo County Clerk
                                                                                           Accepted by: Samantha Martinez


(clear and convincing evidentiary standard).

24.      To the extent Plaintiffs pray for punitive, exemplary, or otherwise enhanced damages, such

request should be denied because it violates the equal protection rights guaranteed by the Fifth and

Fourteenth Amendments to the Constitution of the United States and the provisions of the Eighth

Amendment to the Constitution of the United States.

25.      With respect to Plaintiffs’ claims for damages, any award of punitive damages must be limited

to the greater of: (1) two times the amount of economic damages plus an amount equal to any non-

economic damages found by the jury, not to exceed $750,000; or (2) $200,000, pursuant to the

statutory mandates of Chapter 41 of the Texas Civil Practice & Remedies Code. Defendant reserves

the right to seek a bifurcation of any punitive damage issues at the trial of this case as permitted by

Chapter 41 of the Texas Civil Practice & Remedies Code.

26.      Plaintiffs’ claims under Section 542 of the Texas Insurance Code (“Prompt Payment of

Claims”) are barred, in whole or in part, because Plaintiffs do not provide a written notice of claim

reasonably apprising Defendant of the facts relating to the claim.

27.      Plaintiff attempts to state claims and seek damages for alleged violations of the Texas

Insurance Code, but Plaintiff has failed to comply with the statutorily mandated conditions in order

to obtain any relief under the statute. Specifically, Chapter 541 and 542A of the Texas Insurance Code

requires, as a prerequisite to bringing any action for damages, that a complaining party give written

notice to a defending party at least sixty (60) days before filing suit. Plaintiff’s pre-suit notification or

demand must meet specific requirements set forth in the statute and provide Defendant sixty (60)

days to respond prior to bringing any suit. See TEX. INS. CODE §541.154(a) and §542A.003. Plaintiff

has failed to provide Defendant notice as required by Chapter 541 and 542A of the Texas Insurance

Code.




Defendant’s Original Answer, Request for Disclosure, and Rule 193.7 Notice                                 5
      Case 7:19-cv-00217 Document 1-2 Filed on 06/21/19 in TXSD Page 34 of 40Electronically Submitted
                                                                                  6/14/2019 5:03 PM
                                                                                                        Hidalgo County Clerk
                                                                                          Accepted by: Samantha Martinez


28.      Under the Insuring Agreement, Plaintiffs bear the burden to prove damage resulting from an

occurrence of accidental, direct, physical loss to the insured property during the policy period.

Plaintiffs lack proof that any additional damages resulted from any accidental, direct, physical loss

during the policy period.

29.      Defendant is entitled to an offset or credit against Plaintiffs’ damages, if any, in the amount of

Plaintiffs’ applicable deductible(s).

30.      Defendant is entitled to an offset or credit against Plaintiffs’ damages, if any, in the amount of

all payments Defendant State Farm has made to or on behalf of Plaintiffs under the policy at issue in

this lawsuit, arising from the claim made the basis of this lawsuit.

31.      Defendant’s liability, if any, is limited to the amount of the policy limits under the policy at

issue in this suit, and/or any other clauses contained in the policy sued upon.

32.      Plaintiffs’ claim is barred, in whole or in part, to the extent certain damages and losses as

alleged in Plaintiffs’ Original Petition, or latest live pleading, none being admitted, were proximately

caused in whole or in part by non-covered losses and/or events and/or at non covered losses by the

terms and exclusions of the policy.

33.      Defendant hereby also asserts all conditions of the policy at issue including but not limited to

all terms, deductibles, limitations on coverage, exclusions set out in the Policy, including but not

limited to the following:

                             SECTION I- LOSSES NOT INSURED

                  1.      We do not insure for any loss to the property described in
                  Coverage A which consists of, or is directly and immediately caused by,
                  one or more of the perils listed in item a. through n. below, regardless of
                  whether the loss occurs suddenly or gradually, involves isolated or
                  widespread damage, arises from natural or external forces or occurs as a
                  result of any combination of these:
                                                    ***

                  g.      wear, tear, marring, scratching, deterioration, inherent vice, latent
                  defect or mechanical breakdown;
Defendant’s Original Answer, Request for Disclosure, and Rule 193.7 Notice                               6
      Case 7:19-cv-00217 Document 1-2 Filed on 06/21/19 in TXSD Page 35 of 40Electronically Submitted
                                                                                  6/14/2019 5:03 PM
                                                                                                         Hidalgo County Clerk
                                                                                           Accepted by: Samantha Martinez


                  i.       wet or dry rot;

                  3.      We do not insure under any coverage for any loss consisting of one
                  or more of the items below. Further, we do not insure for loss described
                  in paragraphs 1. and 2. Immediately above regardless of whether one or
                  more of the following: (a) directly or indirectly cause, contribute to or
                  aggravate the loss; or (b) occur before, at the same time, or after the loss
                  of any other cause of the loss:

                  b.       defect, weakness, inadequacy, fault or unsoundness in:
                           (2) design, specifications, workmanship, construction, grading,
                           compaction;
                           (3) materials used in construction or repair; or
                           (4) maintenance;

                  c.       weather conditions.

34.      Additionally, the Policy provides that actual repair or replacement of the damaged property is

a condition precedent to payment of the claim at replacement cost value. To the extent, if applicable,

Plaintiffs have failed to make actual repairs or replacement of the damaged property, they are only

entitled to recover the actual cash value at the time of loss for the damaged property. The Policy

states as follows:

                                   SECTION I – LOSS SETTLEMENT

                                         * * * * *
         1.       A1 – Replacement Cost Loss Settlement – Similar Construction.

              a. We will pay the cost to repair or replace with similar construction and for the same
                 use on the premises shown in the Declarations, the damaged part of the property
                 covered under SECTION I – COVERAGES, COVERAGE A – DWELLING,
                 except for wood fences, subject to the following:

                           (1) until actual repair or replacement is completed, we will pay only the actual
                               cash value at the time of the loss of the damaged part of the property, up
                               to the applicable limit of liability shown in the Declarations, not to exceed
                               the cost to repair or replace the damages part of the property;
                           (2) when the repair or replacement is actually completed, we will pay the
                               covered additional amount you actually and necessarily spend to repair or
                               replace the damaged part of the property, or an amount up to the
                               applicable limit of liability shown in the Declarations, whichever is less;
                           (3) to receive any additional payments on a replacement cost basis, you must
                               complete the repair or replacement of the damaged part of the property


Defendant’s Original Answer, Request for Disclosure, and Rule 193.7 Notice                                7
      Case 7:19-cv-00217 Document 1-2 Filed on 06/21/19 in TXSD Page 36 of 40Electronically Submitted
                                                                                  6/14/2019 5:03 PM
                                                                                                       Hidalgo County Clerk
                                                                                         Accepted by: Samantha Martinez


                               within two years after the date of loss, and notify us within 30 days after
                               the work has been completed; and
                           (4) we will not pay for increased costs resulting from enforcement of any
                               ordinance or law regulating the construction, repair or demolition of a
                               building or other structure, except as provided under Option OL –
                               Building Ordinance or Law Coverage.

             b. Wood Fences: We will pay the actual cash value at the time of loss for loss or damage
                to wood fences, not to exceed the limit of liability shown in the Declarations for
                COVERAGE A - DWELLING EXTENSION.

35.      Defendant asserts Plaintiffs failed to comply with their Duties After Loss in that they failed to

give immediate notice of a loss, to the extent they allege property damage not previously reported.

36.      A bona fide/legitimate dispute exists precluding Plaintiffs from recovery of damages under

extra-contractual theories including the common law duty of good faith and fair dealing, violations of

the Texas Insurance Code, or under any other statutory or common law authority.

37.      Under Texas law, Plaintiffs cannot recover consequential damages for breach or repudiation

of an insurance policy. See Standard Fire Insurance Co. v. Fraiman, 588 S.W. 2d 681, 683 (Tex. Civ. App.

– Houston [14th Dist.] 1979, writ ref’d n.r.e.); Gross v. Connecticut General Life Insurance Co., 390 S.W.

2d 388, 390 (Tex. Civ. App. – El Paso 1965, no writ); see also Universe Life Insurance Co. v. Giles, 950

S.W. 2d 48, 60 (Tex. 1997) (Hecht, J., concurring in judgment) (insured’s remedy for breach of

contract “does not ordinarily include consequential damages”).

38.      Plaintiffs are precluded from recovering any attorney fees under the doctrine of excessive

demand. “The dispositive inquiry for determining whether a demand is excessive is whether the

claimant acted unreasonably or in bad faith …. If a claimant demands monies to which they [sic] are

not entitled, that demand is unreasonable and consequently excessive.” See Wayne v. A.V.A. Vending,

Inc., 52 S.W. 3d 412, 418 (Tex. App. – Corpus Christi 2001, pet. denied) (citing Findlay v. Cave, 611 S.W.

2d 57, 58 [Tex. 1981] and Ingham v. Harrison, 148 Tex. 380, 385-386, 224 S.W. 2d 1019, 1022 [1949]).




Defendant’s Original Answer, Request for Disclosure, and Rule 193.7 Notice                               8
      Case 7:19-cv-00217 Document 1-2 Filed on 06/21/19 in TXSD Page 37 of 40Electronically Submitted
                                                                                  6/14/2019 5:03 PM
                                                                                                       Hidalgo County Clerk
                                                                                        Accepted by: Samantha Martinez


39.       Plaintiffs are not entitled to recover any alleged damages for emotional distress or mental

anguish for the mere denial of an insurance claim. See Transportation Insurance Co. v. Moriel, 819 S.W.

2d 10, 17 (Tex. 1994); accord Avila v. State Farm Fire & Casualty Co., 147 F. Supp. 2d 570, 579-580

(W.D. Tex. 1999) (citing Latham v. Castillo, 972 S.W. 2d 66, 70 [Tex. 1998]).

40.      Defendant also asserts the Suit Against Us provision of the policy which precludes Plaintiffs’

suit against Defendant unless there has been compliance with the policy provisions and the action is

brought within 2 years and one day after the cause of action accrues.

                                                          III.
                                      REQUEST FOR DISCLOSURE

         Under the authority of Texas Rule of Civil Procedure 194, Defendant requests that Plaintiffs

disclose, within 30 days of the service of this request, the information or material described in Rule

194.2.

                                                          IV.
                                              TRCP 193.7 NOTICE

         Pursuant to Texas Rules of Civil Procedure 193.7, any and all documents produced by

Plaintiffs in response to Defendant’s written discovery are intended to be used by Defendant and shall

be deemed as properly authenticated for use against Plaintiffs in any pretrial proceeding or trial of this

case.

                                                        V.
                                                      PRAYER

         WHEREFORE, PREMISES CONSIDERED, Defendant STATE FARM LLOYDS,

requests judgment of the Court that Plaintiffs take nothing by this suit, and, that Defendant be

awarded costs and such other and further relief to which it may show it is justly entitled to receive.




Defendant’s Original Answer, Request for Disclosure, and Rule 193.7 Notice                               9
     Case 7:19-cv-00217 Document 1-2 Filed on 06/21/19 in TXSD Page 38 of 40Electronically Submitted
                                                                                 6/14/2019 5:03 PM
                                                                                                                Hidalgo County Clerk
                                                                                                    Accepted by: Samantha Martinez


                                                                 Respectfully submitted,

                                                                 RAMÓN | WORTHINGTON, PLLC
                                                                 900 Kerria Ave.
                                                                 McAllen, Texas 78501
                                                                 Telephone: 956-294-4800
                                                                 Facsimile: 956-928-9564

                                                                 /s/ Elizabeth Sandoval Cantu
                                                                 Dan K. Worthington
                                                                 State Bar No. 00785282
                                                                 dworthington@ramonworthington.com
                                                                 Elizabeth Sandoval Cantu
                                                                 State Bar No. 24013455
                                                                 ecantu@ramonworthington.com
                                                                 Sofia A. Ramon
                                                                 State Bar No. 00784811
                                                                 sramon@ramonworthington.com

                                                                 Electronic Service to:
                                                                 efile@ramonworthington.com

                                                                 ATTORNEYS FOR DEFENDANT


                                        CERTIFICATE OF SERVICE
         I HEREBY CERTIFY that on June 14th, 2019 a true and correct copy of the foregoing
document was served via e-File Texas.gov to the following:
Omar Ochoa
OMAR OCHOA LAW FIRM
121 N. 10th St.
McAllen, Texas 78501
T: (956) 630-3266
oochoa@omarochoalaw.com
Attorney for Plaintiffs


                                                                             /s/ Elizabeth Sandoval Cantu
                                                                             Elizabeth Sandoval Cantu




Defendant’s Original Answer, Request for Disclosure, and Rule 193.7 Notice                                       10
Case 7:19-cv-00217 Document 1-2 Filed on 06/21/19 in TXSD Page 39 of 40




                         EXHIBIT 1-D
                       Case 7:19-cv-00217 Document 1-2 Filed on 06/21/19 in TXSD Page 40 of 40
  Skip to Main Content Logout My Account Search Menu New Civil Search Refine Search Back                                   Location : All Courts Images

                                                              Register of Actions
                                                                  Case No. CL-19-2749-E

 Javier Gutierrez, Nallely Perez VS. State Farm Lloyds                         §                                         Contract -
                                                                               §                             Case Type: Consumer/Commercial/Debt
                                                                               §                                         (OCA)
                                                                               §                             Date Filed: 05/17/2019
                                                                               §                               Location: County Court at Law #5
                                                                       Party Information
                                                                                                                            Attorneys
 Defendant        State Farm Lloyds                                                                                         Elizabeth Sandoval Cantu
                                                                                                                              Retained
                                                                                                                            956-294-4800(W)


 Plaintiff        Gutierrez, Javier                                                                                         OMAR OCHOA
                                                                                                                              Retained
                                                                                                                            956-630-3266(W)


 Plaintiff        Perez, Nallely                                                                                            OMAR OCHOA
                                                                                                                              Retained
                                                                                                                            956-630-3266(W)
                                                                  Events & Orders of the Court
               OTHER EVENTS AND HEARINGS
 05/17/2019 Original Petition (OCA)
              Plaintiff's Original Petition
 05/17/2019 Citation Issued
              CITATION ISSUED TO STATE FARM LLOYDS VIA CM 9214 8901 0661 5400 0138 2953 50
 06/14/2019 Answer
              Def's Original Answer, RFD and Rule 193.7
                                                         Financial Information


                Defendant State Farm Lloyds
                Total Financial Assessment                                                                                                             2.00
                Total Payments and Credits                                                                                                             2.00
                Balance Due as of 06/20/2019                                                                                                           0.00

  06/17/2019    Transaction Assessment                                                                                                                 2.00
  06/17/2019    EFile Payments from
                                          Receipt # 2019-034276                                  State Farm Lloyds                                  (2.00)
                TexFile




                Plaintiff Gutierrez, Javier
                Total Financial Assessment                                                                                                         430.00
                Total Payments and Credits                                                                                                         430.00
                Balance Due as of 06/20/2019                                                                                                         0.00

  05/17/2019    Transaction Assessment                                                                                                             430.00
  05/17/2019    EFile Payments from
                                          Receipt # 2019-028748                                  Gutierrez, Javier                               (430.00)
                TexFile




https://pa.co.hidalgo.tx.us/CaseDetail.aspx?CaseID=3914518[6/20/2019 1:54:57 PM]
